DOWNEY, Judge.
Appellant, Mercede Equipment Rental, Inc., (Mercede) entered into two written contracts with appellee, Rick’s Equipment Rental, Inc., (Rick’s) to dredge sand fill. When the job was completed and billed, the parties disagreed upon the amount owed, giving rise to the filing of a lien by Rick’s and eventually this lien foreclosure.
Rick’s adduced evidence that it excavated sufficient yardage to justify a bill of $33,-055. While there was evidence that the dredge meter did not support that quantity of dredge material, Rick’s time sheets did support the claim. Furthermore, it was testified that the meter was not always accurate unless the dredge was operating at full speed. Mercede adduced evidence that their measurements showed less fill dredged than called for by the contract. In sum, the evidence was in conflict and the trial judge appears to have been convinced by the evidence adduced in support of Rick’s claim.
With reference to the cross appeal, while the trial court did not rule on the motion to amend the pleadings to meet the proof, we must presume that the trial judge was not convinced that the claim contained therein had not already been paid in one fashion or another.
Accordingly, the main appeal and cross appeal are affirmed.
WALDEN, J., and McNULTY, JOSEPH P., Associate Judge, concur.